Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/15/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-22 are allowed.

Reason for Allowance
The present invention is directed to a method for network resource deployment and assessment.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, by a first device, a target network management request, wherein the target network management request comprises target network requirement information, wherein the target network requirement information comprises at least one of a latency requirement, a coverage requirement, a throughput requirement, or a reliability requirement;

sending, by the first device, a network resource management request to a second device, wherein the network resource management request comprises the requirement information of the to-be-deployed network resource.
The closest prior art:
Shaw (US 20180332441 A1) discloses a method for managing network resources slices for wireless networks (Fig 1-8).
Shimojou (US 20170208019 A1) discloses a method for resource slice management in wireless networks (Fig 1-11).
Grube (US 20110126060 A1) discloses a method for large scale subscription based dispersed network.
All the prior art disclose conventional method for network resource deployment and assessment, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/           Primary Examiner, Art Unit 2473